Case 3:17-cv-00601-MHL Document 105 Filed 05/01/19 Page 1 of 2 PagelD# 1728

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

ORDER

This matter comes before the Court on pro se Defendant Jason Goodman’s “Motion for
Leave to Extend Time to Respond to Second Amended Motion to Intervene” (the “Motion for
Extension”). (ECF No. 100.) Goodman seeks an extension of time to respond to D. George
Sweigert’s Amended Motion to Intervene, (ECF No. 93). In support of his request, Goodman
states that the current deadline to respond to the Amended Motion to Intervene, May 1, 2019,
interferes with his religious obligations. Goodman does not propose a new deadline, nor indicate
whether other parties consent to his request.

Having considered the matter, for good cause shown, and given Goodman’s pro se status,
the Court GRANTS the Motion for Extension. (ECF No. 100.) Goodman SHALL file a
response to the Amended Motion to Intervene, in accordance with the Federal Rules of Civil
Procedure and the Local Rules for the Eastern District of Virginia, no later than May 14, 2019.
Sweigert SHALL file a reply to Goodman’s response to the Amended Motion to Intervene by
May 22, 2019. Additionally, also by May 22, 2019, Sweigert SHALL file a reply to each party’s

response to the Amended Motion to Intervene.
Case 3:17-cv-00601-MHL Document 105 Filed 05/01/19 Page 2 of 2 PagelD# 1729

Let the Clerk send a copy of this Order to all counsel of record, and to Lutzke, Goodman,

and Sweigert at their respective addresses of record.

It is SO ORDERED.

M.H

cS ri | / 1) United States District Judge
Date:

Richmond, Virginia
